 



Exhibit 10.28
EXECUTION COPY
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO 180
CONNECT INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
Right to Purchase 450,000 Shares of Common Stock of
180 Connect Inc.
(subject to adjustment as provided herein)
AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT
      

No. 002   Issue Date: as of July 2, 2007

     180 Connect Inc., a Delaware corporation (“180 Connect”), hereby certifies
that, for value received, CREATIVE VISTAS, INC. or assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company (as
defined herein) from and after the Issue Date of this Warrant and at any time or
from time to time before 5:00 p.m., New York time, on July 2, 2012 (the
“Expiration Date”), up to 450,000 fully paid and nonassessable shares of Common
Stock (as hereinafter defined), at the applicable Exercise Price (as defined
below) per share. The number and character of such shares of Common Stock and
the applicable Exercise Price per share are subject to adjustment as provided
herein. The Company (as defined herein) will have no obligation to pay the
Holder any cash or other consideration or otherwise “net cash settle” the
Warrant. Accordingly, the Warrant may expire or be redeemed unexercised and may
be deprived of any value.
     As used herein the following terms, unless the context otherwise requires,
have the following respective meanings:
     (a) The term “Company” shall include 180 Connect and any corporation which
shall succeed, or assume the obligations of, 180 Connect hereunder.
     (b) The term “Common Stock” includes (i) the issued and outstanding common
shares in the capital of the Company and (ii) any other securities into which or
for which any of the securities described in the preceding clause (i) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

1



--------------------------------------------------------------------------------



 



     (c) The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the Holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
     (d) The “Exercise Price” applicable under this Warrant shall be a price of
US$0.01 per share.
     (e) The term “Purchase Agreement” means that certain Security and Purchase
Agreement dated as of July 31, 2006 between 180 Connect Inc., Mountain Center,
Inc., JJ&V Communications, Inc., Tumbleweed HS Inc., Piedmont
Telecommunications, Inc., 180 Digital Interiors, Inc., HD Complete, Inc.,
Ironwood Communications Inc., and Queens Cable Contractors, Inc. and the Holder,
as such may be amended, supplemented, modified or restated from time to time.
     (f) The term “Exchange Rate” means, in relation to any amount of currency
to be converted into US dollars pursuant to this Warrant, the US dollar exchange
rate as published in the Wall Street Journal from time to time.
     All other defined terms have the meaning attributed to them in the Purchase
Agreement.
     All amounts owing under this Warrant, the Purchase Agreement or any related
agreement shall be paid in US dollars. All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the relevant date of calculation.
1. Exercise of Warrant.
     1.1 Number of Shares Issuable upon Exercise. From and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the “Exercise Notice”), shares of Common Stock of the Company,
subject to adjustment pursuant to Section 4.
     1.2 Fair Market Value. For purposes hereof, the “Fair Market Value” of a
share of Common Stock as of a particular date (the “Determination Date”) shall
mean:
     (a) If the Company’s Common Stock is traded on a stock exchange, then the
volume weighted average of the closing or last sale price reported for the
twenty (20) trading days immediately preceding the Determination Date.
     (b) If the Company’s Common Stock is not traded on a stock exchange but is
quoted on the NASD OTC Bulletin Board, then the mean of (i) the average of the
closing bid price and (ii) the average of the closing ask price, in each case
reported for the twenty (20) trading days immediately preceding the
Determination Date.
     (c) Except as provided in clause (d) below, if the Company’s Common Stock
is not publicly traded, then as the Holder and the Company agree or in the
absence of agreement by arbitration in accordance with the rules then in effect
of the American Arbitration Association before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided.

2



--------------------------------------------------------------------------------



 



     (d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.
     1.3 Company Acknowledgment. The Company will, at the time of the exercise
of the Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
     1.4 Limitation on Sale of Common Stock. Holder shall not on or before
July 2, 2008 sell any of the Common Stock issuable upon exercise of this
Warrant.
2. Procedure for Exercise.
     2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company agrees
that the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the owner of record of such shares as of
the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares in accordance herewith. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) shall instruct its
transfer agent for the Common Stock to issue in the name of and deliver to the
Holder, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct in compliance with applicable securities laws, a
certificate or certificates for the number of duly and validly issued, fully
paid and non-assessable shares of Common Stock (or Other Securities) to which
such Holder shall be entitled on such exercise bearing a legend substantially in
the form of the legend set forth on the first page of this Warrant, plus, in
lieu of any fractional share to which such Holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.
     2.2 Exercise. Payment may be made either (i) in cash or by certified or
official bank cheque payable to the order of the Company equal to the applicable
aggregate Exercise Price, (ii) by surrender of all or a portion of this Warrant
in accordance with the formula set forth below in this Section 2.2, or (iii) by
a combination of any of the foregoing methods, for the number of Common Shares
specified in such Exercise Notice (as such exercise number shall be adjusted to
reflect any adjustment in the total number of shares of Common Stock issuable to
the Holder in accordance with the terms of this Warrant) and the Holder shall
thereupon be entitled to receive

3



--------------------------------------------------------------------------------



 



the number of duly authorized, validly issued, fully-paid and non-assessable
shares of Common Stock (or Other Securities) determined as provided herein.
Notwithstanding any provisions herein to the contrary, if the Fair Market Value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

         
X=Y
  x   (A-B)
 
         A

     
Where X =
  the number of shares of Common Stock to be issued to the Holder
 
   
Y =
  the number of shares of Common Stock purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)
 
   
A =
  the Fair Market Value of one share of the Company’s Common Stock (at the date
of such calculation)
 
   
B =
  Exercise Price (as adjusted to the date of such calculation)

3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.
     3.1 Reorganization, Consolidation, Merger, Etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person, or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Section 1 at any time after the consummation
of such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, the Holder shall receive, in lieu of the Common
Stock (or Other Securities) issuable on such exercise prior to such consummation
or such effective date, the stock and other securities and property (including
cash) to which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.
     3.2 Dissolution. In the event of any dissolution of the Company following
the transfer of all or substantially all of its properties or assets, the
Company, concurrently with any distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be delivered to the holder the
stock and other securities and property (including cash, where applicable)
receivable by the Holder of the Warrant pursuant to Section 3.1, net of the
aggregate Exercise Price.

4



--------------------------------------------------------------------------------



 



     3.3 Continuation of Terms. Upon any reorganization, consolidation, merger
or transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holders of the Warrant will be delivered to the Holder as contemplated by
Section 3.2.
4. Extraordinary Events Regarding Common Stock.
     In the event that the Company shall (a) issue additional shares of the
Common Stock as a dividend or other distribution on outstanding Common Stock,
(b) subdivide its outstanding shares of Common Stock, or (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, the Exercise Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Exercise
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Exercise
Price then in effect. The Exercise Price, as so adjusted, shall be readjusted in
the same manner upon the happening of any successive event or events described
herein in this Section 4. The number of shares of Common Stock that the Holder
of this Warrant shall thereafter, on the exercise hereof as provided in
Section 1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 4) be issuable on such exercise by a fraction of
which (a) the numerator is the Exercise Price that would otherwise (but for the
provisions of this Section 4) be in effect, and (b) the denominator is the
Exercise Price in effect immediately after the adjustment referred to in the
first sentence of this Section 4.
5. Certificate as to Adjustments.
In each case of any adjustment or readjustment in the shares of Common Stock (or
Other Securities) issuable on the exercise of the Warrant, the Company at its
expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of the Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) stock, securities and other
property to be received or received by holders of Common Stock upon a
transaction contemplated by Section 3.1 or a dissolution contemplated by
Section 3.2 in the ratio of subdivision or combination contemplated by Section 4
or the number of shares and Common Stock issued as a dividend or distribution as
contemplated by Section 4, (a) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (b) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant.

5



--------------------------------------------------------------------------------



 



6. Reservation of Stock, Etc. Issuable on Exercise of Warrant.
The Company is authorized to issue an unlimited number of shares of Common
Stock. If after the Closing Date, the Company amends its articles or certificate
of incorporation or similar charter document to limit the number of shares of
Common Stock that the Company is authorized to issue, it shall at all times
reserve and keep available, solely for issuance and delivery on the exercise of
the Warrant, shares of Common Stock (or Other Securities) from time to time
issuable on the exercise of the Warrant.
7. Assignment; Exchange of Warrant.
Subject to compliance with applicable securities laws, this Warrant, and the
rights evidenced hereby, may be transferred by any registered Holder hereof (a
“Transferor”) in whole or in part. On the surrender for exchange of this
Warrant, with the Transferor’s endorsement in the form of Exhibit B attached
hereto (the “Transferor Endorsement Form”), together with evidence reasonably
satisfactory to the Company demonstrating compliance with applicable securities
laws (which shall include, without limitation, the provision of a legal opinion
from the Transferor’s counsel reasonably acceptable to the Company’s counsel
that such transfer is exempt from the prospectus and registration or equivalent
requirements of applicable securities laws) and with payment by the Transferor
of any applicable transfer taxes, the Company will issue and deliver to or on
the order of the Transferor thereof a new Warrant of like tenor, in the name of
the Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each a “Transferee”), calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor. Each new Warrant evidencing
this Warrant so transferred shall bear a legend substantially in the form of the
legend set forth on the first page of this Warrant unless such legend has, by
its terms, expired.
8. Replacement of Warrant.
On receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement or security reasonably satisfactory in form and amount to the Company
or, in the case of any such mutilation, on surrender and cancellation of this
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.
9. Maximum Exercise.
Notwithstanding anything contained herein to the contrary, the Holder shall not
be entitled to convert pursuant to the terms of this Warrant an amount that
would be convertible into that number of shares of Common Stock which, when
added to the number of shares of Common Stock otherwise beneficially owned by
the Holder including those issuable upon exercise of convertible securities,
warrants or options held by the Holder, would exceed 9.99% of the outstanding
shares of Common Stock of the Company at the time of exercise. For the purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) and Regulation 13d-3 thereunder.

6



--------------------------------------------------------------------------------



 



10. Transfer on the Company’s Books.
Until this Warrant is transferred on the books of the Company, the Company may
treat the registered holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.
11. Notices, Etc.
     All notices and other communications from the Company to the Holder of this
Warrant shall be personally delivered, sent by confirmed telex or facsimile or
delivered by nationally recognized overnight courier at such address as may have
been furnished to the Company in writing by such Holder or, until any such
Holder furnishes to the Company an address, then to, and at the address of, the
last Holder of this Warrant who has so furnished an address to the Company.
12. Miscellaneous.
     This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought and, if
registered, with the approval of the stock exchange on which the Common Stock is
listed for trading. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought concerning the transactions
contemplated by this Warrant may be brought in the state courts of New York or
in the federal courts located in the state of New York. The individuals
executing this Warrant on behalf of the Company agree to submit to the
non-exclusive jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision hereof. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder or to enter a judgment or
other court ruling in favour of the Holder. The Company acknowledges that legal
counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favour any party against the other party.

7



--------------------------------------------------------------------------------



 



13. Rights of the Holder
     Prior to the exercise of this Warrant, the Holder shall not, by virtue
hereof, be entitled to any rights of a shareholder of the Company, including,
without limitation, the right to vote, to receive dividends or other
distributions or to receive any notice of meeting of shareholders or any notice
of any proceedings of the Company except as may be specifically provided for
herein.
14. Amendment and Restatement
     This Amended and Restated Common Stock Purchase Warrant amends and restates
in its entirety, and is given in substitution for and not in satisfaction of,
that certain Common Stock Purchase Warrant No. 002, dated July 2, 2007 issued by
the Company in favor of Laurus Master Fund, Ltd.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Warrant as of the date
first written above.

            180 Connect Inc., a Delaware corporation
      By:           Name:           Title:        

                  By:           Name:           Title:        

Common Stock Purchase Warrant Signature Page

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)
TO:     180 Connect Inc.
           Attention:     Chief Financial Officer
          The undersigned, pursuant to the provisions set forth in the attached
Warrant (No.___), hereby irrevocably elects to purchase (check applicable box):

     
_________
  _________shares of the Common Stock covered by such Warrant; or
 
   
_________
  the maximum number of shares of Common Stock covered by such Warrant pursuant
to the cashless exercise procedure set forth in Section 2.

     The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is US$______.
Such payment takes the form of (check applicable box or boxes):

     
_________
  US$______in lawful money of the United States; and/or
 
   
_________
  the cancellation of such portion of the attached Warrant as is exercisable for
a total of _________shares of Common Stock (using a Fair Market Value of
US$  per share for purposes of this calculation); and/or
 
   
_________
  the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

     The undersigned requests that the certificates for such shares be issued in
the name of, and delivered to _________whose address is _________.
     The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made in reliance upon available exemptions from the prospectus and
registration or equivalent requirements of applicable securities legislation.

             
Dated:
                              (Signature must conform to name of Holder as
specified on the face of the Warrant)
 
           
 
      Address:    
 
           
 
           
 
           

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)
     For value received, the undersigned hereby sells, assigns, and transfers
unto the person(s) named below under the heading “Transferees” the right
represented by the within Warrant to purchase the percentage and number of
shares of Common Stock of 180 Connect Inc. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of 180 Connect
Inc. with full power of substitution in the premises.

                      Percentage   Number Transferees   Address   Transferred  
Transferred
 
           
 
           
 
           
 
           
 
           
 
           

             
Dated:
                              (Signature must conform to name of Holder as
specified on the face of the Warrant)
 
           
 
      Address:    
 
           
 
           
 
           
 
           
 
                    SIGNED IN THE PRESENCE OF:
 
                     
 
          (Name)
 
            ACCEPTED AND AGREED:         [TRANSFEREE]        
 
           
 
(Name)        

B-1